DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RODNEY MADDOX,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-1056

                              [June 28, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472000CF000302A.

  Rodney Maddox, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.